Citation Nr: 1640739	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  11-30 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating greater than 20 percent for residuals of a left foot contusion.

2.  Entitlement to a rating greater than 20 percent for residuals of a right foot contusion.


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1963 to October 1965.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In September 2013, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.

This appeal was previously before the Board in November 2014 and March 2016.  The Board remanded it for additional development, and it has been returned to the Board for further review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that there has not been complete and adequate compliance with the prior remand directives to allow for a decision to be entered.  The United States Court of Appeals for Veterans Claims (Court) has held that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board therefore stresses the importance of carefully following the directives of this remand in order to allow for a final resolution of this issue.  

The Board instructed the AOJ to obtain authorization from the Veteran to request copies of treatment records from his private podiatrist.  The AOJ sent a request for authorization to the Veteran on April 1, 2016.  However, on April 5, 2016, the Veteran provided an updated address.  Because it is not clear whether the request for authorization reached the Veteran, the AOJ should request authorization again.  

The Veteran was afforded a VA addendum opinion in April 2016 concerning the nature and severity of the Veteran's service-connected foot disorders.  The Board instructed the examiner to consider the Veteran's statements that his symptoms existed before he was diagnosed with diabetes.  The examiner did not do so.  The examiner also noted that the Veteran's podiatrist described a "crushing injury" instead of a contusion and deemed this incorrect.  However, the Veteran's service treatment records at the time of discharge from hospitalization in July 1964 contain the notation "Feet crushed by truck" before diagnosing contusions.  The examiner did not acknowledge this notation.  The examiner's rationale for her opinion that the Veteran's current symptoms are unrelated to his in-service injury is also contradictory.  At one point, the examiner notes that the Veteran performed physically demanding work after separation from active duty and that, if the Veteran's current symptoms were related to the in-service injury, they "would have presented decades prior than the reported onset of symptoms."  At another, the examiner opines that the Veteran's current symptoms might be due to alcohol abuse, even though the Veteran reports that he stopped drinking in the early 1970's, because peripheral neuropathy as a result of alcohol abuse may not be reversible.  This reasoning necessarily contemplates onset of symptoms no later than the early 1970's, which would be "decades prior."  For all of these reasons, the AOJ should afford the Veteran a new examination.

The February 2013 and January 2015 VA examinations, as well as the April 2016 addendum opinion, were completed by nurse practitioners.  The Veteran's private podiatrist and VA podiatrists have consistently opined that the Veteran's peripheral neuropathy is due to his in-service injury but have not provided rationales to support their opinions.  Because of the disparity between the nurse practitioners' and podiatrists' opinions, the new examination should be completed by a podiatrist.  

The April 2016 addendum opinion that the Veteran's current symptoms are unrelated to his in-service injury is also based in part on the examiner's finding that the injury resolved by July 1964, after a month of hospitalization.  However, during the January 2015 VA examination, the Veteran reported that he remained on limited duty until his separation from active duty service in October 1965.  Because possible limited duty in service is thus relevant to the question of the degree to which current symptoms are related to the Veteran's in-service injury, the AOJ should attempt to obtain the Veteran's service personnel records to verify any periods of limited duty.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain any relevant medical records from the Pittsburgh VA Medical Center and from any other outpatient clinics since November 2015.  After obtaining the necessary authorization from the Veteran, the AOJ should also request copies of all records of the Veteran's treatment with the podiatrist in private practice identified on a March 2015 record discussing nerve damage, which is part of the Veteran's VBMS electronic claims file.  All records obtained should be associated with the claims file.  

2.  The AOJ should obtain from the appropriate sources complete service personnel records from the Veteran.  All records and/or responses received should be associated with the claims file.  

3.  After any additional records are obtained and associated with the claims file, schedule the Veteran for a VA examination by a podiatrist to assess the current nature and severity of service-connected residuals of contusions of the feet.  The examiner must be provided access to the appellant's electronic claims file and the examination report should reflect consideration of the Veteran's documented medical history.  All indicated tests should be accomplished, and all clinical findings reported in detail.

In accordance with the latest worksheets for rating foot disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any foot disorder. The examiner must attempt to distinguish any foot pathology that is a residual of the Veteran's bilateral foot contusions in service from that caused by any other diagnosed disorder.  If the pathology cannot be differentiated that fact must be noted, and an explanation why provided.  The impact of any foot disorder on the appellant's ability to work must be addressed.  All functional impairment should be set out.  A complete rationale for any opinion expressed must be provided. 

The examiner must discuss the Veteran's lay statements regarding the history, symptoms, and functional impairment caused by any foot disorder.  If there are medical reasons to be skeptical of any of the Veteran's statements, the examiner should identify and describe those reasons.  

In particular, the examiner should opine as to whether it is at least as likely as not that each of the following is related to the Veteran's in-service bilateral foot contusions: (a) the Veteran's complaints of a "stinging, achy, burning feeling," (b) the nerve damage described in the March 2015 records of the Veteran's private podiatrist, and (c) peripheral neuropathy.

In making these determinations, the examiner should consider: the Veteran's statements that he experienced a "stinging, achy, burning feeling" before he was diagnosed with diabetes; the February 2011 psychological consultation note, indicating that the Veteran drank heavily after his discharge from the Army but had been sober since the 1970's; and the July 1964 service treatment record noting that the Veteran's feet had been "crushed" by a truck before diagnosing contusions.  The findings of VA podiatrists and the private podiatrist's March 2015 report regarding a nexus between peripheral neuropathy and service-connected bilateral foot contusions should also be addressed, reconciled and/or distinguished from the previous VA examiners' findings as needed.  

4.  The AOJ must ensure that the examiner's report complies with this remand and answers the questions presented in the request.  The AOJ must also ensure that the examiner documents consideration of the electronic claims file, including any records contained in Virtual VA and VBMS.  If the report is insufficient, the AOJ must return it to the examiner for necessary corrective action as appropriate.

5.  After undertaking any other appropriate development, the AOJ shall readjudicate the issues on appeal.  If the AOJ does not fully grant the benefit, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

